Appellant was convicted of a violation of the State liquor laws in a dry area, and fined $50.00.
Appellant complains of the court's charge in that the trial judge failed and refused to charge the jury the law on circumstantial evidence. It appears from the record that the appellant admitted to some of the witnesses that the beer in his possession belonged to appellant, and thus took the case out of the realm of circumstances. Where there is direct evidence from any source as to the main fact charged, a charge on circumstantial evidence is not required. A case must rest wholly on circumstantial evidence before such charge is required. See Branch's Penal Code, p. 1039, Section 1874.
The appellant objects to paragraph 1-B of the court's charge relative to the possession of more than 24 twelve-ounce bottles of beer in a dry area being prima facie evidence of such possession for the purpose of sale. The charge is substantially as requested by appellant in his special requested instruction No. 4, and seems to be a proper instruction as to such law.
There does not appear to us to be any error reflected in the record, and the judgment is affirmed.